82572: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20731: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82572


Short Caption:LEIGH-PINK VS RIO PROPERTIES, LLC (NRAP 5)Court:Supreme Court


Lower Court Case(s):NONEClassification:Original Proceeding - NRAP 5 - U.S. Court of Appeals


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:02/25/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeLegal Aid Center of Southern NevadaStephen A. Davis
							(Jones Lovelock)
						Marta D. Kurshumova
							(Jones Lovelock)
						


Amicus CuriaeNational Association of Consumer AdvocatesKeren E. Gesund
							(Gesund & Pailet, LLC)
						


Amicus CuriaeNational Consumer Law CenterKeren E. Gesund
							(Gesund & Pailet, LLC)
						


Amicus CuriaePublic CitizenKeren E. Gesund
							(Gesund & Pailet, LLC)
						


Amicus CuriaePublic JusticeKeren E. Gesund
							(Gesund & Pailet, LLC)
						


AppellantAaron Leigh-PinkRobert A. Waller, Jr.


AppellantTana EmersonRobert A. Waller, Jr.


RespondentRio Properties, LLCLewis W. Brandon, Jr.
							(Brandon Smerber Law Firm)
						F. Brenden Coller
							(Cozen & O'Connor/Philadelphia)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Richard Fama
							(Cozen & O'Connor/New York)
						Janice M. Michaels
							(Wood, Smith, Henning & Berman, LLP/Las Vegas)
						Karl O. Riley
							(Cozen O'Connor)
						





Docket Entries


DateTypeDescriptionPending?Document


03/03/2021Filing FeeFiling Fee due. (SC).


03/03/2021Petition/WritFiled Certifying Question to Nevada Supreme Court. Received from U.S. Court of Appeals for the Ninth Circuit and the Honorables Gloria M. Navarro, Ronald M. Gould, Nelson Circuit Judges and Brian M. Cogan, District Judge. (SC)21-06261




04/09/2021Order/ProceduralFiled Order Accepting Certified Question, Directing Briefing, and Directing Submission of Filing Fee.  Appellants shall have 30 days from the date of this order to file and serve an opening brief addressing the certified question.  Respondent shall have 30 days from the date the opening brief is served to file and serve an answering brief.  Appellants shall then have 20 days from the date the answering brief is served to file and serve any reply brief.  Appellants and respondent shall each tender to the clerk of this court, within 14 days from the date of this order, the sum of $125, representing half of the filing fee.  (SC)21-10301




04/19/2021Filing FeeFiling Fee Paid. $125.00 from Robert A. Waller, Jr. Check no. 9126. (Appellants) (SC)


04/26/2021Filing FeeFiling Fee Paid. $125.00 from Cozen O'Connor. (Respondent) Check no. 744641. (SC)


04/29/2021Notice/IncomingFiled Respondent's Notice of Association of Counsel Robert L. Eisenberg. (SC)21-12319




05/03/2021MotionFiled Appellants' Motion to Extend Time to File Opening Brief and Appendix. (SC)21-12557




05/03/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Opening Brief and Appendix. Due date is June 9, 2021. (SC)21-12560




05/03/2021Order/ProceduralFiled Order.  Respondent has filed a notice of association of counsel.  Accordingly, the clerk of this court shall add Robert L. Eisenberg and Lemons, Grundy & Eisenberg to the docket as counsel for respondent in this appeal.  (SC)21-12616




06/07/2021MotionFiled Appellants' Motion for 30 Day Extension to File Appellants' Opening Brief. (SC)21-16145




06/10/2021Order/ProceduralFiled Order Granting Motion. Appellants' Opening Brief due: July 9, 2021. (SC).21-16727




06/15/2021Notice/IncomingFiled Notice of Appearance (Karl O. Riley) for Respondents. (SC)21-17155




07/09/2021BriefFiled Appellant's Opening Brief. (REJECTED PER NOTICE ISSUED ON 7/9/21)(SC)


07/09/2021Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days. (SC)21-19849




07/12/2021BriefFiled Appellants' Opening Brief. (SC)21-19971




07/12/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 1. (SC)21-19972




07/16/2021Notice/IncomingFiled Notice of Appearance for Keren E. Gesund as Amici Curiae. (SC)21-20573




07/16/2021MotionFiled Motion for Permission to File Amici Brief in support of the Appellants' (BRIEF DETACHED AND FILED SEPARATELY). (SC)21-20574




07/16/2021Notice/IncomingFiled Notice of Appearance Notice for Stephen A. Davis and Marta D. Kurshumova, Pro Bono Counsel for Amicus Curiae, Legal Aid of Southern Nevada, Inc. (SC)21-20585




07/16/2021MotionFiled Motion for Leave to File the Amicus Brief of the Legal Aid of Southern Nevada, Inc. (BRIEF DETACHED AND FILED SEPARATELY). (SC)21-20589




07/30/2021MotionFiled Stipulation to Extend Time to File Respondent's Answering Brief. (SC)21-22142




07/30/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Answering Brief.  Due date September 10, 2021. (SC)21-22158




08/06/2021Order/ProceduralFiled Order Granting Motions. Public Citizen, the National Association of Consumer Advocates , the National Consumer Law Center , and Public Justice have filed a joint motion to file an amicus brief in support of appellants. This court grants the motions. The clerk of this court shall detach the proposed amicus briefs from the motions and shall file them separately. fn1 [The clerk of this court shall add to the docket Keren E. Gesund of Gesund & Pailet, LLC, as counsel for amici Public Citizen, National Association of Consumer Advocates, National Consumer Law Center, and Public Justice; and Stephen A. Davis and Marta D. Kurshumova of Jones Lovelock as counsel for amicus Legal Aid Center of Southern Nevada, Inc. ] (SC)21-22850




08/06/2021BriefFiled Brief of Amici Curiae Public Citizen, National Association of Consumer Advocates, National Consumer Law Center, and Public Justice. (SC)21-22854




08/06/2021BriefFiled Amicus Brief of the Legal Aid of Southern Nevada, Inc. (SC)21-22858




08/26/2021MotionFiled Respondent's Motion for 21 Day Extension to File Answering Brief [Second Request]. (SC)21-24931




09/03/2021Order/ProceduralFiled Order Granting Motion.  Respondent shall have until October 1, 2021, to file and serve the answering brief.21-25685




09/13/2021Notice/IncomingFiled Notice of Change of Firm Address. (SC)21-26471




10/01/2021BriefFiled Respondent's Answering Brief. (SC)21-28299




10/12/2021MotionFiled Stipulation to Extend Time to File Appellants' Reply Brief. (SC)21-29194




10/12/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Reply Brief.  Due date November 22, 2021. (SC)21-29225




11/18/2021BriefFiled Appellants' Reply Brief. (SC)21-33357




11/19/2021Case Status UpdateBriefing Completed/To Screening. (SC)


02/25/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC).22-06162




06/30/2022Opinion/DispositionalFiled Authored Opinion. "Question answered." Before the Court En Banc. Author: Stiglich, J. Majority: Parraguirre/Hardesty/Stiglich/Cadish/Silver/Pickering/Herndon. 138 Nev. Adv. Opn. No. 48. En Banc. (SC).22-20731




07/25/2022RemittiturIssued Notice in Lieu of Remittitur. {SC}22-23362




07/25/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed {SC}



Combined Case View